Citation Nr: 1011013	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  07-21 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine to include as due to service-
connected chronic myofascial strain of the cervical spine and 
right trapezius muscle.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1984 to August 1984, February 23, 2001 to February 
24, 2001, and from February 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the Veteran's claim.

Issues not on appeal

In September 2009, the RO granted the Veteran's claim of 
entitlement to service connection for a left knee disability 
and assigned a 10 percent disability rating.  In November 
2009, the RO granted the Veteran's claim of entitlement to 
service connection for depression and assigned a 30 percent 
disability rating.  Additionally, in February 2010, the RO 
denied the Veteran's claim of entitlement to service 
connection for a right knee disability.  As evidenced by the 
claims folder, the Veteran has not yet expressed disagreement 
with any aspect of the September 2009, November 2009, or 
February 2010 rating decisions.  These issues are therefore 
not currently in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed degenerative disc disease of the cervical 
spine and his military service.

2.  The competent medical evidence of record does not support 
a finding that the Veteran's degenerative disc disease of the 
cervical spine was caused or aggravated by his service-
connected chronic myofascial strain of the cervical spine and 
right trapezius muscle.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by the Veteran's active military 
service, nor is such secondary to his service-connected 
chronic myofascial strain of the cervical spine and right 
trapezius muscle.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
degenerative disc disease of the cervical spine which he 
claims is due to his military service.  He alternatively 
contends that the degenerative disc disease of the cervical 
spine is related to his service-connected chronic myofascial 
strain of the cervical spine and right trapezius muscle.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated June 
2005.  The VCAA letter indicated that in order for service 
connection to be granted there must be evidence of an injury 
in military service or a disease that began in or was made 
worse during military service, or that there was an event in 
service that caused an injury or disease; a current physical 
or mental disability shown by medical evidence; and a 
relationship between the disability and an injury, disease, 
or event in military service.  The Board observes that the 
June 2005 letter also informed the Veteran of the evidentiary 
requirements for secondary service connection.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2005 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The June 2005 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's service connection claim, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the Veteran's claimed disability.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and an effective 
date were not assigned.  The Veteran's claim of entitlement 
to service connection was denied based on element (3), 
medical nexus.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.  Because as discussed below 
the Board is denying the Veteran's claim, elements (4) and 
(5) remain moot.
As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, the Veteran's statements, and VA and 
private treatment records.  

The Veteran was afforded VA examinations in July 2005, August 
2005, and February 2008 as to his service connection claim.  
The VA examination reports reflect that the examiners 
thoroughly reviewed the Veteran's past medical history, 
documented his medical conditions, considered the Veteran's 
personal statements/complaints, and rendered opinions which 
appear to be consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) [holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative and declined the option to testify at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence, generally medical, of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2009); see also Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran has asserted entitlement to service connection 
for degenerative disc disease of the cervical spine on both 
direct and secondary bases.  Accordingly, the Board will 
address each theory of entitlement in turn.

Direct service connection

As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) evidence of a nexus between (1) 
and (2). See Hickson, supra.
With respect to the first Hickson element, current 
disability, it is undisputed that the Veteran is currently 
diagnosed with degenerative disc disease of the cervical 
spine with facet arthropathy.  See the VA examination reports 
dated February 2008 and July 2005.  Accordingly, Hickson 
element (1) is satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

As to in-service incurrence of disease, there is no evidence 
that the Veteran was diagnosed with degenerative disc disease 
of the cervical spine during his military service or for 
years thereafter.  Although service treatment records 
documented the Veteran's complaint of neck pain in May 2003, 
no specific diagnosis of degenerative disc disease or any 
other disease of the neck was made at that time.  Moreover, 
the first diagnosis of degenerative disc disease of the 
Veteran's cervical spine was not documented until May 2005, 
two years after the Veteran's May 2003 military discharge.  
Accordingly, the presumptive period referenced in 38 C.F.R. 
§§ 3.307, 3.309 is not for application.

With respect to injury, as indicated above, the Veteran has 
stated that he injured his neck as a result of wearing a 
helmet and carrying a heavy backpack while in the military 
service.  See the letter from Dr. M.H. dated June 2006.  A 
review of the Veteran's service treatment records indicates 
that he complained of neck and generalized muscle pain 
secondary to exercise in May 2003.  The Veteran is service 
connected for the residuals of a muscle injury of the neck 
and right shoulder (chronic myofascial strain of the s-pine 
and right trapezius muscle).  Accordingly, Hickson element 
(2) is arguably satisfied as to in-service injury.  

Turning to crucial Hickson element (3), medical nexus, there 
are conflicting medical opinions of record.  By law, the 
Board is obligated, under 38 U.S.C.A. 
§ 7104(d), to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the Veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the Federal Circuit and the Court 
have specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  Rather, in evaluating the probative value 
of competent medical evidence, the Court has stated in 
pertinent part:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator..."  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).

The Board has carefully evaluated the medical evidence and, 
for reasons stated immediately below, finds that the evidence 
against the claim outweighs the evidence in favor.  

In support of his claim, the Veteran submitted letters dated 
May 2005 and June 2006 from Dr. M.H.  In his May 2005 
opinion, Dr. M.H. noted that he had been caring for the 
Veteran since November 2002 for upper trunk and cervical 
spine pain symptoms.  [Emphasis added].  Dr. D.H. went on to 
note that the Veteran also suffers from cervical disc disease 
as well as facet arthropathy, and that "both conditions 
could exacerbate from trauma, including excessive weight 
bearing."  Critically, this opinion is far too vague and 
speculative to be considered competent medical evidence.

There is a long line of cases where the Court has rejected 
medical opinions as being too speculative.  In Stegman v. 
Derwinski, 3 Vet. App. 228 (1992), the Court held that 
evidence favorable to the veteran's claim that did little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure was insufficient to 
establish service connection.  Similarly, in Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), the Court found that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  A diagnosis 
stating that the veteran appellant was "possibly" suffering 
from schizophrenia was also deemed to be too speculative.  
Morris v. West, 13 Vet. App. 94, 97 (1999).  In view of the 
aforementioned precedent decisions, the Board finds that the 
May 2005 statement has limited probative value.

In his June 2006 letter, Dr. M.H. indicated that as the 
Veteran "has noted presence of facet arthropathy, continuous 
weight bearing associated with his military duty could lead 
to development of degenerative changes in his spine.  Such 
degenerative changes would require time to be visualized 
through diagnostic studies; therefore such changes would be 
noted few years later than actual causative activities."  He 
further concluded, "[a]s [the Veteran] did not report any 
cervical spine symptoms prior to his military duties, 
therefore, to a reasonable degree of medical certainty, 
activities during his military duty would be [the] cause of 
his degenerative cervical spine symptoms."  

Crucially, the rationale provided by Dr. M.H. is not entirely 
probative as to the issue of medical nexus because, in 
rendering his opinion, Dr. M.H. failed to differentiate 
between the in-service and post-service symptomatology 
associated with the service-connected cervical myofascial 
strain and the claimed degenerative disc disease of the 
cervical spine.  Additionally, Dr. M.H. failed to account for 
the September 2004 magnetic resonance imaging (MRI) report 
and January 2005 X-ray report which demonstrated no evidence 
of degenerative disease with facet arthropathy of the 
cervical spine.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [the failure of the physician to provide a 
basis for his/her opinion goes to the weight or credibility 
of the evidence].


On the other hand, the Board attaches greater weight of 
probative value to the VA examination report dated July 2005.  
The July 2005 VA examiner reviewed the Veteran's VA claims 
folder, including service, VA, and private treatment records, 
the personal history provided by the Veteran, and concluded 
that based on the medical evidence, cervical disc disease is 
recent, not old, and it is less likely due to the SCI 
(service-connected injury).  He said that "facet arthropathy 
is most likely denied since no MRIs mentioned [it] and he did 
not have injections using C-arm in the past.  Present neck 
pain is most likely from C6/7 central disc herniation and 
mild degenerative disc disease.  Therefore, present pain is 
due to recent condition.  Therefore, it is less likely due to 
the SCI."  

As indicated above, the July 2005 VA examination report 
appears to have been based upon thorough review of the record 
and thoughtful analysis of the Veteran's entire history, to 
include his personal statements/complaints/history.  
Moreover, the July 2005 VA examiner's opinion appears to be 
consistent with the Veteran's medical history, which is 
absent any documented degenerative disc disease until May 
2005.  The opinion made in July 2005 report was also 
supported by rationale.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).

To the extent that the Veteran or his representative is 
contending that the currently diagnosed degenerative disc 
disease of the cervical spine is related to the Veteran's 
military service, neither is competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 491, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the Veteran in support of his own claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The Veteran essentially contends that he has had degenerative 
disc disease of the cervical spine on a continuous basis 
since service.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed in the law and 
regulations section above.  In Savage v. Gober, 10 Vet. App. 
488 (1997), the Court noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he has experienced certain symptoms 
such as neck pain.  See Washington v. Nicholson, 21 Vet. App. 
191, 195 (2007) [holding that, "[a]s a layperson, an 
appellant is competent to provide information regarding 
visible, or otherwise observable symptoms of disability]; see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. 
Brown, 6 Vet. App. 465 (1994).  Again, the Veteran is already 
service connection for chronic myofascial strain of the 
cervical spine and right trapezius muscle.  However, the 
Veteran is not competent to diagnose any medical disorder 
[such as degenerative disc disease] or render an opinion as 
to the cause or etiology of any current disorder because he 
does not have the requisite medical knowledge or training.  
More importantly, the Board finds that the Veteran lacks the 
competency to differentiate between the symptomatology 
associated with his degenerative disc disease and his service 
connected chronic myofascial strain of the cervical spine and 
right trapezius muscle See Espiritu, supra.  Indeed, the July 
2005 VA examination took the Veteran's complaints into 
account in making the determination that his cervical 
degenerative disc disease was not related to his service 
connected injury, which instead resulted in his service 
connected chronic myofascial strain of the cervical spine and 
right trapezius muscle.  

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court 
held that in order to award service connection 38 C.F.R. § 
3.303(b), there must be medical evidence on file 
demonstrating a relationship between a veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

Secondary service connection

The Veteran has alternatively contended that his degenerative 
disc disease of the cervical spine is due to his service-
connected chronic myofascial strain of the cervical spine and 
right trapezius muscle.

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with 
degenerative disc disease of the cervical spine.  With 
respect to Wallin element (2), service-connected disability, 
the Veteran is service connected for chronic myofascial 
strain of the cervical spine and right trapezius muscle.  

With respect to critical Wallin element (3), medical nexus, 
there is no competent medical evidence which supports a 
conclusion that a nexus exists between the currently 
diagnosed degenerative disc disease of the cervical spine and 
the Veteran's service-connected myofascial strain.  Rather, 
there is competent medical evidence to the contrary.  

The February 2008 VA examiner noted that the Veteran had 
"evidence of a cervical myofascial strain, prior to entering 
the service.  He was treated for a year prior to entering the 
service.  He did receive treatment for his cervical strain 
while in the service."  He further explained that the 
Veteran "did not have a diagnosis of cervical disc disease 
prior to entering the service. . . . After leaving the 
service, he initially received two trigger-point injections.  
This would be done for a cervical strain.  MRI scan in 2004 
did not reveal any evidence of cervical disc herniation.  
Cervical disc herniation is not noted until July of 2005."  
The examiner then concluded, "[i]t is less likely than not 
that the cervical disc disease was caused by the cervical 
strain or permanently aggravated by the cervical strain."

The February 2008 VA examiner's opinion is consistent with 
the opinion of an August 2005 VA examiner, who, upon 
reviewing the Veteran's treatment records, concluded that 
"[t]he myofascial strain did not cause the bony arthritic 
changes of the cervical spine.  Therefore, it is not at least 
as likely as not that the cervical degenerative changes were 
caused by or related to the myofascial strain . . . The 
cervical disc disease is not related to the kyphoscoliosis 
[of the thoracolumbar spine], but more likely than not due to 
his body habitus and age."  It is also important to note 
that the July 2005 VA examination report included the finding 
that, in general, myofascial syndrome never causes 
degenerative disc disease.

The February 2008 and August 2005 VA examiners' opinions 
appear to have been based upon thorough review of the record 
and thoughtful analyses of the Veteran's entire history, to 
include the Veteran's personnel statements.  Rationale was 
also provided.  See Nieves- Rodriguez v. Peake, supra.

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the February 2008 and August 2005 VA 
examiners.  As was explained in the VCAA section above, the 
Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  

To the extent that the Veteran himself contends that a 
medical relationship exists between the currently diagnosed 
degenerative disc disease of the cervical spine and the 
service-connected myofascial strain, his lay opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra.  Any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed degenerative disc disease of the cervical spine is 
not related to his service-connected chronic myofascial 
strain of the cervical spine and right trapezius muscle.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

Conclusion

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
degenerative disc disease of the cervical spine on both 
direct and secondary bases.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for degenerative disc 
disease of the cervical spine is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


